 Case 3:20-mj-00007-RWT Document 1-1 Filed 01/28/20 Page 1 of 5 PageID #: 2


                                                                         F         FILED
               IN THE UNITED STATES DISTRICT COURT FOR THE                       JAN   18 2020
                    NORTHERN DISTRICT OF WEST VIRGINIA
                                                                          U.S. DISTRICT COURT-WVND
                                                                             MARTINSB1JRG WV 25401
UNITED STATES OF AMERICA,

v.                                             Criminal Case No.:    3   ‘ ~O      (V1~ 9
MICHAEL ANTHONY PARKINSON,

              Defendant.

       AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST
                              WARRANT

        I, Matthew Custer, being duly sworn, depose and states as follows:

     1. On January 23, 2020 at approximately 23:25 hours, Officer Hosby-Brown

        with the Ranson Police Department (“RPD”) received a call for service

        regarding an alarm at 48 Peter Rabbit Drive in Ranson, Jefferson County,

        West Virginia. Upon arriving, she and RPD Officer Meacham discovered the

        front door of the residence was open. Officers entered the residence and

        announced that police were on scene. Officers heard a female yell out and

        advised she was in the bathroom.

     2. Officer Meacham observed blood spatter upon entering the residence and

        requested dispatch to alert EMS. Officer Meacham located the female in the

       bathroom of the residence, and she was identified as Veronica Marcus

        (“Veronica”). Veronica’s head was bleeding profusely. After locating

       Veronica, officers cleared the residence for possible suspects. EMS arrived on

       scene, and Veronica was transported to the Jefferson Medical Center by

       EMS.
Case 3:20-mj-00007-RWT Document 1-1 Filed 01/28/20 Page 2 of 5 PageID #: 3




 3. Sergeant Norris arrived on scene and spoke with Officer Meacham. Officer

    Meacham advised Sergeant Norris that Veronica wanted to get her cell phone

    and contact her family. She advised it was in a pink case and she had it in

    the bedroom when the subjects broke into her residence. Officers had

    observed that the rear entrance to the residence had been forced open. Sgt.

    Norris attempted to locate the phone. Sgt. Norris observed the house to

    appear as if it had been ransacked. There was blood on the floor and walls of

    the rear left bedroom, living room, and foyer. Sgt. Norris looked around the

    living room, kitchen and rear right bedroom for the phone. While in the right

    rear bedroom, Sgt. Norris observed a black safe under a desk. The captioned

    bedroom did not appear to have been rummaged through, so Sgt. Norris

    exited the room. In the garage, Sgt. Norris found a makeshift “tent.” Within

    that tent, officers observed a couch, e-cigarettes, suspected marijuana and

    paraphernalia. Sgt. Norris observed two electronic monitoring screens on a

    desk for what appeared to be there for monitoring a security camera system.

    Sgt. Norris did not locate the cell phone belonging to Veronica.

 4. Sgt. Norris met with Officer Hosby-Brown at JMC hospital to speak with

    Veronica. She advised that she woke up to a loud crash. She exited her bed

    and was met at the bedroom doorway by an unknown male. The unknown

    male immediately hit Veronica in the head with something hard. This male

    continued to hit her, and he began requesting “the money.” Veronica told the

    male that there was no money in the house, only credit cards. The male
Case 3:20-mj-00007-RWT Document 1-1 Filed 01/28/20 Page 3 of 5 PageID #: 4




    eventually drug her into the living room where he continued to hit her and

    yell “where’s the cash.” Veronica told officers that at some point during

    incident, the male held a knife to her throat and again demanded cash. The

    male eventually drug her into the bathroom and shut the door. Veronica told

    officers that she thought she heard the male speaking to someone else in the

    residence but that she never observed a second individual.

 5. Sgt. Norris spoke to Veronica about the residence. Sgt. Norris asked her

    about the tent in the garage, and Veronica said that it was where her

    boyfriend “hung-out” with his friends. At this time, officers learned that

    Veronica owns the residence and that she resided there with her boyfriend,

    Michael Parkinson. Sgt. Norris asked Veronica what was in her safe in the

    back bedroom. Veronica advised the safe belonged to Parkinson and that she

    was unaware of its contents. Sgt. Norris asked if she had any idea why

    someone would have broken into her house, and Veronica said she did not.

    Sgt. Norris asked the whereabouts of Parkinson.   Veronica advised he was in

    jail, and officers learned that Parkinson was in jail in Alleghany County,

    Maryland. Sgt. Norris asked if Parkinson had done anything that would

    cause someone to want to break into her house, and Veronica replied no.

 6. The victim’s sister, Tiffany Sowers, was in the hospital room with her and

    heard the conversation between the officers and Veronica. Tiffany pulled Sgt.

    Norris aside and advised that Parkinson had been in and out of jail for drugs.

 7. Meanwhile at the residence, RPD officers continued to photograph the crime
Case 3:20-mj-00007-RWT Document 1-1 Filed 01/28/20 Page 4 of 5 PageID #: 5



     scene. The victim’s brother, Duane Marcus (“Duane”), opened a camouflaged,

     military style backpack that was located in the back bedroom near a safe.

    Duane then came to the kitchen of the residence and advised that he had

    observed a large quantity of money and packaged white substance. Then,

    RPD officers accompanied Duane to the back room and observed multiple,

    stacked $100 bills folded in half; a cut red straw consistent with one used to

    snort narcotics; and a cigarette lighter. Additionally, officers located a clear

    blue-tinted plastic box containing two sandwich baggies. The baggies were

    approximately 90% full with what appeared to be translucent, rock-like

    shards consistent with crystal methamphetamine. At this point, the room

    was secured and no one except law enforcement entered the room pending a

    search warrant.

 8. TFO M. Custer obtained a state search warrant for 48 Peter Rabbit Drive,

    Ranson, West Virginia. Officers seized the suspected methamphetamine.

    Officers photographed digital scales and packaging equipment located with

    the suspected methamphetamine. The suspected methamphetamine was

    packaged in three separate sandwich bags and was of distributable amount.

 9. The suspected methamphetamine was field tested and yielded a positive

    result for methamphetamine, a schedule II controlled substance.

 10. During the month of January 2020, TFO Custer had received complaints

    related to drug distribution regarding 48 Peter Rabbit Drive in Ranson,

    Jefferson County, West Virginia. TFO Custer identified Parkinson to reside
 Case 3:20-mj-00007-RWT Document 1-1 Filed 01/28/20 Page 5 of 5 PageID #: 6




       at that residence. During the time of the above home invasion, Veronica and

       Parkinson were in a domestic relationship together and both resided in the

       aforementioned residence. Photographs of Veronica and Parkinson were

      located throughout the residence.

   11. Parkinson has a criminal history related to drug activity. Parkinson was

      convicted for the delivery of a controlled substance in September 2011 and

      was sentenced to 1 to 5 years probation. In December 2019, Parkinson was

      arrested in Alleghany County, Maryland for possession with the intent to

      distribute a controlled substance, methamphetamine. Parkinson’s Allegany

      County, Maryland case is currently pending.

                                        OATH

      I swear and affirm under penalty of perjury that the information in this

affidavit is true to the best of my knowledge and belief.



                                               Matthew uster
                                               Task Force Officer
                                               Eastern Panhandle Drug & Violent
                                               Crimes Task Force



Subscribed and sworn to me on this      Z-~      day of January, 2020.




                                        Robert W. Trumble
                                        United States Magistrate Judge
                                        Northern District of West Virginia
